Citation Nr: 0922138	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
type II, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 
1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington which denied an increased rating for diabetes 
mellitus, type II. 


FINDING OF FACT

In a May 2009 statement, the Veteran withdrew his appeal for 
the issue of entitlement to an increased rating for diabetes 
mellitus. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim for entitlement to an increased 
rating for diabetes mellitus, type II, greater than 20 
percent have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2006, the Veteran submitted his substantive 
appeal, indicating in block 9A that he wished to appeal all 
issues identified in the statement of the case.  The August 
2006 statement of the case listed evaluation of diabetes 
mellitus, currently evaluated as 20 percent disabling, as the 
issue on appeal. 

In a May 2009 statement, the Veteran indicated that he was 
withdrawing his appeal for an increased rating for diabetes 
mellitus.

A substantive appeal may be withdrawn by the appellant at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).

As the Veteran withdrew his appeal, there remains no 
allegations of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to 
review the issue.


ORDER

The claim for entitlement to an increased rating for diabetes 
mellitus, type II, currently rated as 20 percent disabling is 
dismissed. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


